FLETCHER, Judge
(dissenting):
I am unable to concur with the majority’s disposition of this case inasmuch as I conclude that their reasoning is not founded on strong authority or logic. It is apparent from the quoted legislative history that Article 87, Uniform Code of Military Justice, 10 U.S.C. § 887, was enacted to circumvent an apparently common experience of illegitimate absence at the moment a unit or ship was about to move. This article was an attempt to decrease the incidence of this misconduct by a specific sanction providing an increased penalty. Careful reading of the legislative history strongly suggests a logically necessary connection between the missing movement and the operational purpose, effectiveness, and efficiency of the mission.
The majority opinion troubles me most in its lack of reflection regarding this necessary nexus. We are told that when the words of a statute are clear, a court has no right to impose another meaning. Yet the majority is clearly selective in focusing on *465the word “movement” and broadly reading this to mean any order “to move aboard a specific aircraft or ship, military or chartered.” 16 M.J. 460, 461. This is precisely the problem, I believe, with United States v. Johnson, 3 U.S.C.M.A. 174, 11 C.M.R. 174 (1953), which erroneously centers its rationale on the phrase “misses the movement,” to the exclusion of the remainder of the statutory language. Both the majority here and in Johnson overlook the intent of the framers of the Code.
The principal authority for the majority’s holding today seems to be their satisfaction with the Johnson rationale affirming application of Article 87 to those facts. I have grave reservations with that case’s central presumption that to hold otherwise is to limit a commander’s discretion to charging a minor offense (failure to repair) or a major offense (desertion). The purpose of statutory interpretation is to follow the clear intention of the legislative branch, not to save military discipline.1
Buttressing the majority’s argument is the observation that since the Vietnam conflict, military practice has retained units in place with movement principally being that of individuals. Therefore, we are instructed that Article 87 should now be applied to mere individual orders to move to other units.2 Thus, to do otherwise, it is argued, would result in wastefully unfilled Military. Airlift Command (MAC) flights and unit vacancies. This may well be, but to employ this kind of argument in statutory analysis is superfluous.
As a matter of law, I am compelled to conclude that the doctrine of United States v. Johnson, supra, is overly broad, and that the majority is incorrect in their view of Article 87. If the logically necessary connection between the serviceperson’s conduct and the operational purpose, effectiveness, and efficiency of the mission is removed, then the basis for application of increased punishment under Article 87 is removed. This is the most logical interpretation and is supported by the legislative history.3
In the instant case, appellant was traveling alone pursuant to permanent change of *466duty orders. Other than his obligation to make the port call, he was otherwise on leave, and had no obligation to report to his new station for more than thirty days. He was not assigned to the aircraft or any unit therein, and the Government has shown no substantial disruption of any unit. In line with the legislative intent on record, the doctrine of Johnson should be limited in applicability to movement with the potential of disruption or frustration of significant military missions.
I would reverse the decision below as to the charge of missing movement and the sentence, set aside the findings of guilty of said charge, dismiss that charge, and order a rehearing on sentence.

. Unlike the majority, I am unable to transmute congressional inaction in the 30 years following United States v. Johnson, 3 U.S.C.M.A. 174, 11 C.M.R. 174 (1953), into positive law.


. Compare James Snedeker’s analysis, in his 1953 Commentary on the Code, of the movement required by Article 87, Uniform Code of Military Justice, 10 U.S.C. § 887:
The movement of the ship, aircraft, or unit, the missing of which constitutes the gist of this offense, must be a material change of location of the ship, aircraft, or unit. The shifting of a ship from one berth or dock to another berth or dock in the same harbor or shipyard, or in the immediate vicinity, as from a Honolulu dock to a Pearl Harbor berth, or from a Mare Island drydock to a San Francisco berth, would not constitute such a movement. The change of location of aircraft from one airfield to another in the same vicinity, or a unit from one barracks to another on the same post or on a military reservation which included more than one post, is not the type of movement contemplated. A practice march of short duration which is planned so as to begin and end at substantially the same location is not a movement. The mission of a truck or bus or train with which a person is required in the course of duty to move will not make him guilty of this offense unless the unit to which he belongs or to which he has been assigned or ordered is required to so move. The limits of the movement contemplated in this offense are not to be measured by the boundaries beyond which the accused cannot go without being absent without leave; he can be absent without leave from his unit by virtue of his failing to go to the appointed place of a unit departure at the departure time prescribed and still not be guilty of missing movement because of the minor change of location being made by the unit.
J. Snedeker, Military Justice Under the Uniform Code 584-85, § 2804e (1953) (footnote omitted).


. Furthermore, there is secondary authority for this view. James Snedeker indicates that one of the essential elements of the offense is “[t]hat a scheduled movement of a ship, aircraft, or unit actually occurred.” Snedeker, supra at 584. The clear implication of this analysis is that missing movement is an aggravated form of absence without leave which is more serious than the norm. The present statute derives its being from an earlier offense punishable in the Navy for missing a ship’s movement; that is, a mobile transferral of the military unit of which the individual was an integral and necessary part. See Snedeker, supra at 583.